  4:12-cr-03022-JMG-CRZ Doc # 80 Filed: 12/01/20 Page 1 of 1 - Page ID # 237




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                    4:12CR3022

      vs.
                                                              RELEASE ORDER
ALEJANDRO GARCIA,

                    Defendant.



      The defendant is released subject to the following:

      1)     The defendant shall appear at his revocation hearing scheduled for February
             5, 2021 at 2:00 p.m. before the Honorable John M. Gerrard, in Courtroom
             1, United States Courthouse and Federal Building, 100 Centennial Mall
             North, Lincoln, Nebraska.


      2)     The defendant shall comply with all terms and conditions of supervised
             release which were imposed at sentencing.



December 1, 2020.


                                                   BY THE COURT:
                                                   s/ Cheryl R. Zwart
                                                   United States Magistrate Judge
